Whitfield, J.
A bill was brought by a citizen, freeholder, taxpayer and qualified elector of the City of Ocala to enjoin the issuing, selling or other disposition of municipal bonds that had been voted for at an election called by ordinances adopted June 5, 1923, the election being held on July 17, 1923, which election was participated in by “only the duly qualified and registered voters of the City of Ocala who were assessed with $200 of property, real or personal, upon the tax books of said City” as provided by a city ordinance authorized by the city charter. Subsequent to the call of the election and before the election was held the following statute was enacted and became effective as law:
“Chapter 929Á-(No. 176).
“AN ACT to Prescribe who shall be Qualified Electors in Certain Bond Elections in this State.

Be It Enacted by the Legislature of the State of Florida-.

“Section 1. That from and after the passage of this Act it shall be unlawful for any person to vote or participate in any county, district or other bond election held in this State, who is not a freeholder therein and who is not otherwise qualified as a voter therein.
“Section 2. All laws and parts of laws in conflict herewith are hereby repealed.
“Section 3. This Act shall take effect on its passage and becoming a law.
“Approved June 7, 1923.”
It is alleged “that in the said bond election of July 17th, 1923, that there were a sufficient number of said electors permitted to vote in said election who were not *259freeholders under the provisions of said Act above'quoted to have changed the result of said election, and to have determined not to authorize the issuance of said bonds.”
The chancellor denied the injunction and dismissed the bill. An appeal having been taken from the decree an application is made to this Court for an injunction under the provision of Section 5, Article Y of the Constitution, that the Supreme Court shall have power to issue “all writs necessary or proper to the complete exercise of its jurisdiction.” Cohen v. L’Engle, 24 Fla. 542, 5 South. Rep. 235; Wheeler v. Meggs, 75 Fla. 687, 78 South. Rep. 685.
The case having been fully briefed and submitted on its merits and only questions of law being involved, the court will, in view of the public interests directly concerned, determine the merits of the appeal even though the return day has not yet arrived. This has been done under similar circumstances in other cases, the court having jurisdiction of the cause and of the parties therein, upon the entry and record of an appropriate appeal. Jacksonville Electric Light Co. v. City of Jacksonville, 36 Fla. 229, text 262, 18 South. Rep. 677; State v. Commissioners of Volusia County, 28 Fla. 793, 10 South. Rep. 14; Warren v. Board of Public Instruction for Hillsborough County, 86 Fla. 254, 97 South. Rep. 384; Antuono v. City of Tampa, filed February 4, 1924. See also Crawford v. Gilchrist, 64 Fla. 41, 59 South. Rep. 963; Astca Inv. Co. v. Lake County, 86 Fla. 639, 98 So. 824; 52 Fla. 563.
Chapter 9294, Acts of 1923, above quoted as “expressly provided in such law,” took effect upon “becoming a law, ’ ’ and it became a law when approved by the Governor June 7, 1923. Sees. 18 and 28, Art. III, Const.; Parker v. Evening News Pub. Co., 54 Fla. 482, 44 South. Rep. 718. By its terms the statute from its effective date, June *2607, 1923’, makes it “unlawful for any person to vote or participate in any county, district, or other bond election held in this State, who is not a freeholder therein and who is not otherwise qualified as a voter therein,” and all conflicting laws are repealed by the Act. See Anderson v. Wentworth, 75 Fla. 300, 78 South. Rep. 265. This makes the statute applicable to all hand el0ctions held in this State, even though municipal bond elections were not specifically mentioned; and having become the controlling law on June 7, 1923, the statute was applicable to the municipal bond election held in the City of Ocala on July 17, 1923.
As the election authorizing the bond issue was not participated in by only those mandatorily designated by the statute as the electors in such election, the bond issue is not legally authorized and the injunction should have been granted. The decree denying the injunction and dismissing the bill is reversed and the cause remanded for appropriate proceedings.
It is so ordered.
Taylor, C. J., and Ellis, Browne and Terrell, J. J., concur.
West, J., dissents.